In a paternity proceeding, the appeal is from an order of the Family Court, Dutchess County, dated February 14, 1972, which adjudged appellant the father of the child. Order reversed, on the law and the facts, without costs or disbursements, and petition dismissed. Paternity was not established by evidence which was clear, convincing or entirely satisfactory. Petitioner admitted that she was uncertain of the identity of the father of the child until after the child was born. Latham, Acting P. J., Margett, Christ, Shapiro and Titone, JJ., concur.